UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7374



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES ANDRE MCCOULLOUGH,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-285)


Submitted:   June 28, 2006                 Decided:   July 19, 2006


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Andre McCoullough, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles Andre McCoullough appeals the district court’s

order     denying     reconsideration   of        its   decision    to    reduce

McCoullough’s 192-month sentence to 132 months, pursuant to Fed. R.

Crim. P. 35(b).

            “[A]ppeals     from   rulings    on    Rule   35(b)    motions   are

governed by 18 U.S.C. § 3742 . . . .”             United States v. Hartwell,

448 F.3d 707, 712 (4th Cir. 2006).          Section 3742 allows the appeal

of an “otherwise final sentence if the sentence was imposed in

violation of law.”        18 U.S.C. § 3742(a)(1) (2000).           Thus, unless

the sentence was imposed in violation of law, the district court’s

ruling on the Rule 35 motion is not appealable.            Hartwell, 448 F.3d

at 713; United States v. Hill, 70 F.3d 321, 324 (4th Cir. 1995).

            McCoullough’s challenge to the district court’s order

stems from his claim that a conflict of interest existed between

himself    and      his   court-appointed     attorney,     Michael      Meetze.

McCoullough claims Meetze failed to advocate for the reduction in

sentence he desired — at minimum, a 75% reduction — because

McCoullough had filed a 28 U.S.C. § 2255 (2000) motion, alleging

Meetze was ineffective.       Because McCoullough fails to identify any

error of law committed by the district court in failing to reduce

his sentence to a greater extent than it did, this claim is not

appealable.




                                    - 2 -
            To the extent that McCoullough is attempting to argue he

was   denied    the   effective   assistance     of   counsel   based    on    the

purported      conflict   of   interest,    we   note    that   there     is   no

constitutional right to counsel at a Rule 35 hearing.                     United

States v. Taylor, 414 F.3d 528, 536 (4th Cir. 2005).                    Absent a

constitutional right to counsel, an ineffective assistance claim

will not lie.     Rouse v. Lee, 339 F.3d 238, 250 (4th Cir. 2003).

            Accordingly, we dismiss McCoullough’s appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                    - 3 -